Citation Nr: 1523918	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for syncope and/or near syncope.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1975

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in March 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, syncope is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for syncope have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for syncope, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis
      
The Veteran asserts that his syncope is related to active service.  The Board concludes that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2008 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with syncope.  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In a July 1970 service treatment record (STR), it was noted that the Veteran experienced fainting spells.  In an April 1971 STR, the Veteran reported a two month history of headaches and six episodes of blackouts.  The examiner noted that the Veteran experienced a vasovagal attack.  In a July 1971 STR, the Veteran reported a history of passing out and lightheadedness.  On the Veteran's December 1974 Report of Medical History for separation, he noted that he was in good health but marked that he experienced marked dizziness and fainting spells during active service.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  The Board notes that while in a July 2008 C&P examination report, the Veteran recalled that the first time he passed out was at age 9, in his June 2010 Decision Review Officer hearing and December 2011 Travel Board hearing, he denied a history of passing out prior to active service.  The Board further notes that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's syncope existed prior to service and the Veteran is presumed sound upon entrance.

In a December 2014 C&P examination report, the examiner noted that a review of the records did not identify a chronic medical diagnosis related to the issue of syncope.  The examiner further noted that the Veteran had no documentation or witnessed syncope.  First, the Board notes that in a July 2008 C&P examination report, the Veteran was diagnosed with syncope.  Second, in a May 2010 lay statement, the Veteran's friend wrote that he had known the Veteran since 1994 and had witnessed him experiencing dizziness, headaches, and that the Veteran had to sit down as a result of almost passing out.  In another lay statement, another friend of the Veteran's wrote that he had known the Veteran since the early 1980s and had seen him experience headaches, dizziness, stumbling about, and almost falling over.  In his June 2010 DRO hearing, the Veteran testified that he started blacking out in the military and this problem had never gone away.  In his December 2011 hearing, the Veteran further testified that his syncope symptoms have continued for up to 40 years, ever since active service.  

The Board finds that the evidence shows that the December 2014 C&P opinion is based on inaccurate facts, namely that the Veteran did not have a diagnosis of syncope and that no one had witnessed his syncope symptoms.  These errors carry significant implications for the opinion provided.  Therefore, the Board finds that the December 2014 C&P opinion warrants little, if any, probative weight because it is based on inaccurate factual bases.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993).

Although an etiological relationship has not been demonstrated through the foregoing VA opinions, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted above, the Veteran was diagnosed with syncope in the July 2008 C&P examination report.  Additionally, during service, he reported six episodes of blacking out, with continued blackouts since active service.  The Board finds the assertions by the Veteran, and the other lay statements, of continued blackouts, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's syncope relates to his active service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his syncope is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for syncope is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


